Воге
ЗИ. | петр

ВЕТРОЭЛЕКТРОСТАНЦИЯ “БОРЕЙ”
НЕТЕХНИЧЕСКОЕ РЕЗЮМЕ ПРОЕКТА

Ветроэлектростанция "Борей" Нетехническое резюме.

СОДЕРЖАНИЕ

1

ОПИСАНИЕ ПРОЕКТА .

1.1 Строительство
1.2  Эксплуатация..

КРАТКОЕ РЕЗЮМЕ ОЖИДАЕМОГО ВОЗДЕЙСТВИЯ ЭИСС

ПОДРОБНОЕ ОПИСАНИЕ ВЫЯВЛЕННЫХ ВОЗДЕЙСТВИЙ И ПЛАНИРУЕМЫХ МЕР ПО
СМЯГЧЕНИЮ ПОСЛЕДСТВИИ

3.1 Строительство

.3

3.2 Эксплуатация... 15
3.3 Влияние рассмотренных альтернатив . 29
3.4 Суммарное воздействие.. 30

ПРОГРАММА КОРПОРАТИВНОЙ СОЦИАЛЬНОЙ ОТВЕТСТВЕННОСТИ.
МОНИТОРИНГ ВОЗДЕЙСТВИЙ

СПИСОК СОКРАЩЕНИЙ

ссо Сотрудник по связям с общественностью

ПКСО — Программа корпоративной социальной ответственности

ЕБРР Европейский банк реконструкции и развития

ОВОСС Оценка воздействия на окружающую и социальную среду

МФК Международная финансовая корпорация
НПО Неправительственная организация
НТС Нетехническое резюме

ПВЗС План взаимодействия с заинтересованными сторонами

вэс Ветроэлектростанция

Ветроэлектростанция "Борей" Нетехническое резюме

1 ОПИСАНИЕ ПРОЕКТА

Компания возобновляемых источников энергии ТОО “Борей Энерго” (Компания) находится на
стадии планирования строительства и эксплуатации ветроэлектростанции (ВЭС) мощностью 100
МВт “Борей”, расположенной недалеко от села Булаксай и станции Сарыоба в Аршалынском
районе Акмолинской области Казахстана (Проект). Компания также рассматривает возможность
добавления в этот проект в будущем 15 турбин для увеличения общей мощности до 156 МВт и
разработки еще одной 11-турбинной ВЭС мощностью 50 МВт к востоку от дороги между
станцией Сарыоба и деревней Сарыоба. Это развитие будет способствовать реализации
Казахстаном концепции зеленой экономики за счет снижения вклада страны в глобальное
потепление, зависимости от ископаемого топлива и повышения надежности электроснабжения.

Двадцать восемь башен высотой 105 м турбин Мтдуапд (16 мощностью 3,2 МВт и 12 мощностью
4,0 МВт) будут иметь лопасти диаметром 156 м, которые будут вращаться с ветром от 2 до 25
м/с в диапазоне скоростей вращения 10-20 об/мин. Турбины будут расположены на расстоянии
0,4-0,6км друг от друга на железобетонных фундаментах шириной 19,6м и глубиной 3,9м (рис. 1).
Кабель переменного тока напряжением З5кВ будет проложен на глубине 1-2м вдоль каждой
группы турбин к подстанции общей протяженностью 16,7км. Подстанция будет соединена
воздушной линией электропередачи протяженностью 42км с существующей 110кВ подстанцией
КЕСОС Шыгыс (рис.3).

1.1 СТРОИТЕЛЬСТВО

В строительстве, которое начнется в мае 2022 года и будет разделено на 3 потока, будет
задействовано до 70 рабочих: дороги, турбины и подстанция/линия электропередачи. Во-первых,
будут построены внутренние дороги, временные сооружения и лагерь. По мере поступления
деталей турбин начнется их сборка и установка. Ожидается, что сборка каждой турбины займет
в среднем 3 безветренных дня. Движение транспортных средств будет разрешено только по
внутренним дорогам с гравийным покрытием. Компания позаботится о том, чтобы все
подъездные пути поддерживались по крайней мере в том же состоянии, что и до
транспортировки деталей, и чтобы прокладка траншей для кабелей не подвергала домашний
скот риску получения травм.

1.2 ЭКСПЛУАТАЦИЯ

Полностью автоматическая работа запланирована на 20 лет без капитального ремонта. Он
будет передаваться из диспетчерской на подстанции через ЗСАВА. В эксплуатации и
техническом обслуживании будет задействовано около 15-17 специалистов: управляющий
станцией, заведующий складом, старший инженер, 2 инженера по эксплуатации, 3-4 инженера по
турбогенераторам и столько же технических специалистов. Удаленный мониторинг работы будет
осуществляться 4 специалистами. Ожидается, что этот персонал будет работать в 12-часовую
смену и проживать в Нур-Султане. Неквалифицированные рабочие, которых можно нанять на
месте, - 2-4 охранника и уборщица. Ожидается, что они будут жить в Булаксае или Сарыобе.

ВЭС будет способствовать предотвращению загрязнения воздуха (702,4 тонны $02 и 377,54
тонны МО») за счет замены электроэнергии в сети на ископаемом топливе и, таким образом,
внесет вклад страны в усилия по борьбе с глобальным потеплением (ежегодно предотвращается
333 тыс. т СО2) в соответствии определяемыми на национальном уровне вкладами Казахстана".

1 пирз:/Лммлму4 .ипбсссапИзиез/пасз‘адто/Рив!зне4Ооситеги/Кагакиз!ап%20РиЛМОС%20К2_епд.ра!

з
Нетехническое резюме

'АК2НАВ:

Е |.
-ВОГАКЗАХ

:7

Рис. 1 Показывающий отведенный из гос. резерва участок под строительство ВЭС (красная линия), турбины (кружки с точкой), территорию подстанции (розо-
вый квадрат), а так же местные чувствительные к воздействию объекты: скважины водопотребления (ме!!), водоброводы (голубым), высоковольтные ЛЭП
(белые тонкие линии) и ежедневные пути прохода скота на пастбища (зеленые линии).

Ветроэлектростанция "Бо}

Миг аю

3ЭС 1600
днополосными (оранже
ек ‹ нагрузке мосты (красные кр
ороты, на , которых трей
а
6 5 внешни} и 35, НН
пр бовать ы нь инф

Нетехническое

Земля на которую нужно бет сы

хать на повороте Ташкарсу находит-
ся в Гос. резерве. *

"Борей Энерго" _ Оценка экологического и социального воздействия ветроэлектростанции "Борей"

2 КРАТКОЕ РЕЗЮМЕ ОЖИДАЕМОГО ВОЗДЕЙСТВИЯ
эисс

Проект был отнесен к категории “В” по экологическим и социальным
аспектам. Данная оценка воздействия на окружающую среду (ОВОС) не
выявила каких-либо соответствующих вопросов, которые требовали бы
пересмотра классификации. Никаких критических экологических и
социальных рисков выявлено не было, и воздействие оценивается как
специфичное для конкретного участка с потенциалом, который может
быть доведен до приемлемого для заинтересованных сторон Проекта
уровня и в соответствии с признанными требованиями к экологической
и социальной эффективности, такими как требования ЕБРР к мерам по
смягчению последствий. Все элементы Проекта также будут
соответствовать национальным законам и правилам в области охраны
окружающей среды, социальной сферы, здравоохранения и
безопасности, включая национальные обязательства по
международному праву, которые применяются к Проекту.

Для определения местных условий и уязвимости района с 16 марта
2020 года по 3 марта 2021 года было проведено обследование.
Обследование включало в себя поездку по всей территории, пешую
прогулку в недоступные в то время районы возможной концентрации
птиц, такие как лиманы, пруды и кустарники, и З-часовые наблюдения в
двух наблюдательных пунктах, выбранных на холмах для лучшего
охвата. В общей сложности в течение года было проведено более 31
посещения объектов. Следующие наблюдения показали, что
экологическая ценность района ВЭС считается относительно низкой с
растительностью и животными, типичными для безводных районов
степи, в соответствии с ответом от 19 марта 2020 года №. ЗТ-А-00037
Республиканского государственного учреждения “Акмолинская
областная территориальная инспекция лесного хозяйства и животного
мира”, будущая территория ВЭС не расположена на землях
государственного лесного фонда и особо охраняемых природных
территориях. Диких животных, занесенных в Красную книгу Республики
Казахстан, на этой территории не имеется. Особенности дикой природы
в основном связаны с озерами и лиманами, расположенными к западу и
югу от площадки ветроэлектростанции (ВЭС) и вторичного
миграционного коридора птиц шириной -60 км Томск-Атырау.
Предполагаемая центральная линия этого участка шириной 60 км
проходит в 8 км к северо-западу. Открытая и относительно ровная
изученная территория поддерживает ограниченное количество и
разнообразие дикой природы.

Было отмечено, что разнообразие амфибий и млекопитающих в районе
ВЭС было низким в течение всего периода наблюдений. Следующие
животные, не относящиеся к птицам, такие как сурок байбак грызун.
Европейский заяц, сибирская косуля и корсак (степная лисица) —
единственные другие животные, которые были отмечены в этом
районе. Ближайшие пустые здания, конюшни и чердаки были

ш
м
Ш
[а
ш
[а

Рис. 3 Коридор планируе-
мой ЛЭП, точки наблюде-
ния птиц и затронутые зе-
мельные участки
Ветроэлектростанция "Борей" Нетехническое резюме

проверены на предмет возможной зимовки и мест ночлега летучих мышей, но таковых
обнаружено не было. За год было замечено 2427 птиц 11 отрядов. Из них только 92 вошли в зону
вращения лопастей (окно риска) в общей сложности на 189 минут. В окне риска не было
отмечено ни одного охраняемого вида, и из хищных птиц только 2 пустельги и 2 западных
болотных луня вошли в него в мае на 15 секунд. Это соответствовало возможной гибели 0,00135
птиц на каждую произведенную МВт, что значительно ниже отраслевой статистики. Однако
годовая смертность на турбину была выше, чем в отрасли (21 птица и 0,8 хищных
птиц/турбина/год), но статистика, используемая для сравнения, в основном основана на гораздо
меньших турбинах. Здесь нет значительных скоплений перелетных птиц, и район не подпадает
под критические критерии среды обитания. Редкий орел-могильник может встречаться вдоль
линии передачи, но численность будет не достаточна для определения территории как
критически важной средой его обитания.

В ходе 31-дневных посещений в течение года была собрана информация для оценки
последствий потери среды обитания, перемещения и гибели в результате столкновения с
вращающимися лопастями. Методология мониторинга была основана на принципах второй
версии Рекомендуемых методов обследования птиц для подтверждения оценки воздействия
наземных ветряных электростанций, опубликованной “Шотландским природным наследием” в
2017 году. Летучие мыши были обследованы в соответствии с Рекомендациями по учету летучих
мышей в проектах ветряных электростанций, пересмотр 2014 года.

Из находящихся под угрозой исчезновения животных были зарегистрированы только
охраняемые Красной книгой лебеди-кликуны и орел-могильник. Лебеди (категория 1:
катастрофически сокращающиеся популяция, которая может привести к исчезновению, но,
согласно МСОП, вызывает наименьшую озабоченность во всем мире) были замечены один раз
осенью в большом количестве. Это оказалось единичным событием. Во время наблюдения за
осенней миграцией годом позже только одна птица была отмечена на пруду в 12 км к востоку от
района ВЭС. Пара охраняемых орлов-могильников (отнесенных Красной книгой Казахстана к !
категории: редкие, встречающиеся в небольшом количестве и признанных МСОП уязвимыми),
отмеченных вблизи линии электропередачи осенью 2020 года, не была зарегистрирована год
спустя, когда на озера Мал. Сарыоба была замечена только одна птица в 10 км к юго-западу от
района ВЭС. Ни летучих мышей, ни мест их ночлега обнаружено не было. Значительные
источники пищи для животных расположены за пределами зоны ВЭС на озерах, лиманах и
сельскохозяйственных полях. Таким образом, животные не используют территорию для
кормежки.

Степная растительность представлена многолетним кустарником З#ра сара, доминирующим
над полынью АПепизха аиз@Маса с несколькими другими степными видами. Ожидается, что
растительность, поврежденная во время строительства, восстановится в течение 1
вегетационного сезона из банка семян верхнего слоя почвы, который будет очищен и сохранен
на краю строительных площадок. Не было выявлено ни одного охраняемого или важного с
медицинской точки зрения растения, но поскольку период цветения эфемеров и эмфемерид был
пропущен, их идентификация не была точной, и есть вероятность, что какое-то охраняемое
растение было пропущено. Этот аспект будет рассмотрен в ходе следующего весеннего
обследования.

Влияние на социально-экономические аспекты также считается соответствующим определению
категории В. Из нескольких тысяч гектаров пастбищ, доступных жителям Булаксая, за 20 лет
эксплуатации будет убрано чуть более 45 га. Линия электропередачи проходит в основном вдоль
дороги.

Маршрут подключения к электросети пересекает 6 арендованных и 3 находящихся в
собственности земельных участка с сервитутом, обеспечивающим доступ к ЛЭП. Для

Ветроэлектростанция "Борей" Нетехническое резюме

строительства линии электропередачи было получено необходимое разрешение от арендаторов
и владельцев участков.

Поскольку воздействие и риски, связанные с транспортировкой тяжелых и негабаритных
деталей, оцениваются как высокие, Компания подготовит надлежащий план транспортировки с
контролем максимальной нагрузки на ось.

Влияние притока до 70 рабочих в район с населением 1437 человек считается низким.
Большинство строителей будут местными, а небольшое число других: руководители и
специалисты, занимающиеся сборкой турбин, будут размещены в лагере контейнерного типа или
будут ежедневно доставляться из Нур-Султана. Доступные на станции Сарыоба квартиры могут
быть арендованы некоторыми внутренними субподрядчиками, что дает дополнительный доход
местным владельцам квартир. Воздействие на самих работников может иметь среднее
значение, если требования по охране здоровья и охране труда, предъявляемые к генеральному
подрядчику будут переданы нескольким субподрядчикам.

В районе ВЭС и коридоре линии электропередачи нет мест, представляющих особую культурную
ценность, но местное население ценит степной пейзаж и сельский вид, что стало очевидным из
консультаций с жителями сельских районов Булаксай и Сарыоба.

Связь с затрагиваемыми сторонами будет поддерживаться в соответствии с планом
взаимодействия с заинтересованными сторонами. Чтобы местное сообщество могло ощутить
некоторую выгоду от проекта, необходимо согласовать с сельскими акиматами и сельскими
советами Программу корпоративной социальной ответственности (ПКСО), которая будет
включать как финансовую, так и другие формы поддержки. Выбор мероприятий будет ограничен
бюджетом, соизмеримым с размером проекта, отсутствием дублирования с государственными
программами и их устойчивостью.

Преимущества проекта будут более очевидны на национальном уровне, что позволит стране
достичь своих целей в области производства энергии из возобновляемых источников. Также
произойдет значительное сокращение загрязнения воздуха и вклада страны в борьбу с
последствиями глобального потепления. Для местной неквалифицированной рабочей силы
будет создано немного рабочих мест, но присутствие ВЭС может способствовать передаче
знаний и поощрению целевого образования среди выпускников местных школ.

3 ПОДРОБНОЕ ОПИСАНИЕ ВЫЯВЛЕННЫХ ВОЗДЕЙСТВИЙ И ПЛАНИРУЕМЫХ
МЕР ПО СМЯГЧЕНИЮ ПОСЛЕДСТВИЙ

3.1 СТРОИТЕЛЬСТВО

3.1.1 Воздействие на животных

Поскольку земляные работы не будут включать клепку пневматическим молотком, вибрация
грунта будет исходить только от вибро-катков во время уплотнения внутренних дорог и
подкрановых площадок. Планируется, что такая работа продлится 3-4 дня. Зарегистрированные
наземные виды устойчивы к присутствию человека и вряд ли будут перемещены во время
строительства в той степени, в какой это окажет заметное влияние на их благополучие.
Единичные норы не создающих колонии грызунов, таких как сурок байбак, были зафиксированы
несколько раз по всей территории ВЭС. В период размножения с марта по конец июня жители
района, расположенного в непосредственной близости от дорог и крановых площадок, будут
чувствительны к вибрации грунта, исходящей от уплотнителей. Влияние выхода из нор с
незрелым потомством будет наиболее значительным в начале этого периода, когда отсутствие
травяного покрова подвергает грызунов нападению хищников, а запасы пищи все еще
ограничены. Никакого агрессивного поведения со стороны им подобных не предвидится,

Ветроэлектростанция "Борей" Нетехническое резюме

поскольку считается, что их численность и разнообразие ограничены наличием еды, а не
территорией. Поскольку ожидается, что грызуны вернутся в свои норы вскоре после окончания
вибрации, и предполагается, что пострадают только несколько нор, воздействие на животных
считается низким.

К тому времени, когда птицы начнут выбирать места для гнездования в середине мая,
деятельность по проекту будет успешно продвигаться, и чувствительные к присутствию человека
птицы поселятся в других местах.

Следующие меры позволят снизить воздействие до незначительного уровня:

Начинайте земляные работы как можно раньше, чтобы избежать периода размножения
животных (март-июнь).

Включите в кодекс поведения запрет на преследование животных и сбор яиц.

Укрепляйте внутреннюю дорогу перед использованием тяжелых транспортных средств,
запрещайте движение вне их и перетаскивание столбов и вышек по земле, контролируйте
соблюдение;

Запретите собирать яйца и преследовать животных;

При восстановлении рабочих участков убедитесь, что площадь поврежденной растительности и
почвы не увеличивается с момента восстановления.

3.1.2 Воздействие на растительность и почву

Воздействие на почву и растительность считается низким, потому что чуть более 45 га будет
удалено с нескольких тысяч гектаров пастбищ сухой степи, которые имеют низкое разнообразие
растений и плохое развитие почвы. Основываясь на предоставленной разработчиком
информации и практике предыдущих аналогичных проектов, ожидается, что средний ущерб
вокруг фундамента, площадки для крана, складской и сборочной площадки составит не более
0,5 га. Однако следует отметить, что, если внутренние дороги не будут укреплены вскоре после
таяния снега, площадь повреждения от транспортных средств может значительно увеличиться.
Повторное нанесение верхнего слоя почвы после строительства позволит восстановить
растительность из банка семян в следующем вегетационном сезоне, тем самым снизив
вероятность ветровой эрозии почвы.

Небольшие участки растительности будут повреждены вокруг опор линии электропередачи
протяженностью 42 км и якорных башен в крестообразном порядке с лучами 10-15 м в длину и 3-
9 м в ширину. Значительного повреждения почвы не ожидается, так как столбы будут
установлены в скважинах и на якорных башнях, объем соскобленного верхнего слоя почвы будет
небольшим.

Чрезмерное запыление не рассматривается в июле, когда ожидается, что все внутренние дороги
будут укреплены, но пыль может создаваться машинами и грузовиками, выезжающими за
пределы закрепленных дорог и площадок, покрытых щебнем. Пыль оказывает наибольшее
воздействие в период активного роста, что приводит к состоянию, аналогичному стрессу засухи.
Тем не менее, выявленная на участке ВЭС растительность не чувствительна к пыли.

Следующие меры позволят снизить воздействие до незначительного уровня:

Укрепляйте внутреннюю дорогу щебнем перед проездом тяжелых транспортных средств,
запрещайте движение вне их и перетаскивание столбов и вышек по земле, контролируйте
соблюдение;

Включить в кодекс поведения запрет на сбор цветов;

Ветроэлектростанция "Борей" Нетехническое резюме

При восстановлении рабочих участков убедитесь, что площадь поврежденной растительности и
почвы не увеличивается с момента восстановления.

3.1.3 Влияние транспорта на движение и состояние дорог

Крупногабаритные детали, такие как башни, лопасти и главный кран, будут транспортироваться
[= фиксированном горизонтальном положении, что снизит маневренность прицепов, которые
также будут двигаться со средней скоростью 25 км/ч группами по 5 или 6, перевозя по одной
турбине за раз. Грузовики отправятся в порт Тяньцзинь, Китай, и въедут в Казахстан через
таможенный терминал Хоргос. Расстояние от Хоргоса до площадки ВЭС составляет около 1600
км. Компоненты турбины будут транспортироваться по автомагистрали АЗ51 в Алматы, затем по
автомагистрали МЗб в обход городов Балхаш и Караганда и на окраине города Нур-Султан,
поворачивая на местную частично покрытую дорогу КСЗ1 к площадке ВЭС, которая не входит в
населенные пункты. План транспортировки будет представлен в дорожную полицию для
утверждения. Все автоприцепы шириной более 4 м и длиной 30 м будут сопровождаться
полицейской машиной впереди.

Прицепы могут блокировать значительную протяженность однополосных дорог, которые
охватывают 1156 км маршрута. В процессе строительства движение по дороге М-36 замедлило
бы скорость грузовиков и создало бы препятствия для других транспортных средств, особенно
на объездах мостов. Поскольку строительство различных участков дороги МЗ6, как ожидается,
будет завершено в 2023 году, некоторые участки все еще будут строиться во время
транспортировки. Перекрытие движения на длительное время не предусмотрено, так как на
маршруте нет крутых холмов и всего 3 узких поворота и 2 узких моста (Рис. 2).

Хотя поставщик турбин признает ограничение максимальной нагрузки на ось в 8 тонн, без
должного контроля могут использоваться прицепы с недостаточным числом осей. Наиболее
распространенный 6-осный грузовик-прицеп с собственным весом 12 т подходит только для
перевозки лопастей и контейнеров, если только давление не будет уменьшено за счет удвоения
числа колес на осях. Перевозя другие детали, такие грузовики, вероятно, повредят дорожное
покрытие категории 2, как это было в случае со строительством ветряной фермы ЦАТЕК в 16 км
к западу от Булаксая, где 14 км старой асфальтированной дороги в Нур-Султан, ежедневно
используемой жителями Булаксая, были повреждены и не отремонтированы. Оставшиеся 20 км
грунтовой грейдерной дороги также, вероятно, будут повреждены, особенно в тех местах, где
она перекрыта дорожным строительством, и движение по ней перемещается на нерегулируемую
полевую дорогу.

Ожидается, что в рамках проекта движение по местным дорогам не будет значительным, около
двух автомобилей в час. Автобетоносмесители будут курсировать по внутренним дорогам между
фундаментами и бетонно-растворным узлом в рабочем лагере.

Считается, что после применения следующих мер остаточное воздействие будет низким.

Разработайте план перевозки негабаритного и нестандартного тяжеловесного оборудования и
получите одобрение дорожной полиции.

Попросите подрядчика по транспортировке тяжеловесных деталей турбин предоставить
доказательства соответствия прицепов максимальной нагрузке на ось 8 тонн до начала
транспортировки. Для снижения расхода топлива лучше всего использовать оси, которые можно
поднимать на автомагистралях, выдерживающих более высокую нагрузку.

Рассмотрите возможность организации контролируемого обгона каравана прицепов, и для
обеспечения безопасного обгона необходимо соблюдать минимальное расстояние между

Ветроэлектростанция "Борей" Нетехническое резюме

прицепами. Поместите примечание о длине прицепа сзади прицепа на русском языке, чтобы
информировать обгоняющие автомобили.

3.1.4 Безопасность здоровья и благосостояния местного населения

Если вода берется из источников водоснабжения станций Булаксай или Сарыоба, может
возникнуть нехватка в период пикового использования. Чтобы ее предотвратить, Компания
отремонтирует деревенские трубопроводы и насосы.

Визуальное воздействие будет меньше, чем воздействие во время работы, так как не все
турбины будут работать в определенный момент времени и лопасти не будут вращаться.

После изучения ежедневных маршрутов передвижения скота на станции Сарыоба и в селах
Булаксай и определения времени, когда пастбища начали использоваться весной, было решено,
что строительство не окажет существенного влияния на поголовье скота, при условии
устранения риска падения скота в кабельные траншеи. Вся земля останется доступной для
выпаса скота. Котлованы для фундамента глубиной 3 м и траншеи для прокладки кабеля будут
единственной опасностью для скота во время строительства. Доступ к ямам будет перекрыт
выкопанным грунтом, размещенным по их краям, и лентой предупреждения об опасности.
Однако высота выкопанной земли вдоль траншей будет недостаточно высокой, чтобы
остановить скот от пересечения.

Использование земель ВЭС любым другим способом, кроме выпаса скота и охоты (например,
добыча земельных ресурсов, сельское хозяйство, рекреация и т.д.), не предусмотрено.
Государственный заповедник и арендованные земли, окружающие ВЭС, также вряд ли будут
использоваться для чего-то большего, чем неинтенсивный выпас скота.

Качество воздуха будет снижено локально за счет продуктов сгорания дизельного топлива, пыли
и летучих углеводородов. Покраска будет минимальной, так как большинство компонентов будут
оцинкованы или предварительно окрашены. Детали турбины будут скреплены болтами, а не
сварены. Учитывая расстояние до жилого района и ожидаемую турбулентность ветра в течение
большей части периода строительства, не ожидается заметного воздействия загрязнения
воздуха на население.

Оборудование для земляных работ будет генерировать шум около 90 дБ(А). В ближайшем доме
в Булаксае, который находится в 1,33 км от ближайшей турбины, этот шум ослабнет ниже
фонового уровня.

Данные меры по смягчению последствий могут снизить воздействие до низкого или
незначительного уровня:

® Обеспечить доступность воды для местных жителей без ущерба для использования воды в
рамках Проекта путем ремонта системы водоснабжения села Булаксай.

® Попытайтесь завершить прокладку кабеля до периода выпаса скота. Если это невозможно,
сократите время, в течение которого траншеи остаются открытыми, или оставьте
промежутки шириной 20 м в траншеях на ежедневном маршруте для скота. Компенсируйте
владельцам живого скота любые травмы, связанные с траншеями, связанными с живым
скотом.

3.1." Требования к земле и ее использование

Установка линии электропередачи на незастроенных земельных участках предусматривает
процедуры восстановления благосостояния несмотря на то, что никакого воздействия на
арендатора не предусмотрено. Компания уже подписала соглашения о сервитуте с 7
арендаторами и находится в процессе подписания остальных соглашений. Учитывая, что все

11

Ветроэлектростанция "Борей" Нетехническое резюме

участки уже были ограничены сервитутом, все, кроме двух, не освоены, земля, которая будет
отведена под столбы и якорные башни, невелика, 7 контрактов были подписаны без
принуждения и обмана, а остальные контракты, как ожидается, будут подписаны таким же
образом, влияние отчуждения земли считается низким.

образом, влияние отчуждения земли считается низким.

Таблица 1 Земельные участки, пересекаемые ЛЭП. Все участки ограничены сервитутом. См. рис. 3 с
расположением в порядке подстанции ВЭС-Шыгыс.

Земля, га Оплата С оОНИОанитОй Аренда до Подписан
Всего Занята В тенге Назначение ЕР Частная контракт
собственность
1 2130 24122 191046 Сельскохозяйственное — Неосвоенная, 11.03.2054 г. Да
производство пастбище
2 225 3,852 305078 Сельское хозяйство Неосвовнная, нд Да
пастбище
3 400 1,785 141 340 Сельскохозяйственное — Неосвоенная, д Да
производство пастбище
й 125 1459 91777 Сельскохозяйственное — Сельскохозяйственное (5 д ооо г. Да
производство поле
5 9670 12,08 956 696 Сельскохозяйственное — Неосвоенная, 11.03.2054 г. Да
производство пастбище
6 100 1,162 92030 Хранилище корма для Неосвоенная, д Да
скота пастбище
7 129 1210 95848 Сельскохозяйственное — Неосвоенная, 13.04.2026 Да
производство пастбище
8 50 ‘Сельское хозяйство Неосвоенная, 12.05.2047 г. Нет
пастбище
9 100 Хранилище корма для Сенокос н/д. Нет
скота
Сельскохозяйственное Частная
10 11 Пустошь Нет
Данные производство собственность
41 4794 ожидаются Сельскохозяйственное  Пустошь 11.03.2054 г. Нет
производство
12 78 Сельскохозяйственное Пустошь Частная Нет
производство собственность
13 5 Сельскохозяйственное Подстанция Шыгыс Частная Нет
производство собственность

3.1.-“‹: Управление отходами

Объем строительных отходов будет небольшим. Подрядчик будет нести ответственность за
безопасное хранение отходов на объекте и их окончательное удаление. Ближайший
лицензированный и надлежащим образом спроектированный полигон неопасных отходов
находится в 65 км, а КОС - в 90 км от площадки в восточной и западной частях Нур-Султана
соответственно. Из-за этих расстояний существует вероятность того, что подрядчик решит
утилизировать эти отходы на ближайший огороженный полигон утилизации отходов в селе
Булаксай.

Объем опасных отходов также будет небольшим, но существует риск того, что они не будут
отделены от неопасных отходов и что отработанное масло не будет храниться таким образом,
чтобы предотвратить загрязнение грунта и смешивание с дождевой водой. Также возможно, что
опасные отходы будут храниться в рабочем лагере более 6 месяцев, чтобы быть вывезенными
вместе с рабочим лагерем в конце строительства. Это нарушило бы срок хранения отходов без
лицензии. Загрязненный нефтью грунт у турбин также может быть не собран, а закопан под
повторно нанесенный верхний слой почвы в конце работ на месте.

Ветроэлектростанция "Борей" Нетехническое резюме

Таблица 2 Ожидаемое количество строительных отходов и методы их удаления (опасные отходы
выделены)

Кол: Накопительные
Название отходов Метод удаления
во, т контейнеры

Емкости на защищенной Регенерация специализированной
Отработанное масло 0,15 площадке НЕЕ
Промасленная земля 0,39 контейнер 1,5 м?
Пром ная ткань, масляны ИРИНЕ РИ] Вывезен при закрытии рабочего лагеря
фильтры ая дтканьзмаст, г 0,01 Контеинева, ‘на полигон опасных отходов
Металлолом 974 Площадка под открытым На завод по переработке металла

небом МетизВтормет Астана, Есо-КР,
Банки с краской 0,24 — контейнер 1,5 м? Казвторчермет в Нур-Султане в связи с
Огарки сварочных электродов 0,05 _ контейнер 0,5 м? закрытием рабочего лагеря
Бытовые отходы 7,50 _ 1,5 м3 контейнера _
Ф Полигон в Нур-Султане — охраняемый и

ильтры для очистки воздуха от 77,9 огороженный, полностью оснащенный
‘строительных отходов Площадка под открытым
Упаковка из дерева и картона 34 небом в лагере Для использования местными
дер р ’ работниками в быту
Сточные воды оз5  Септик Канализационное очистное сооружение
Нур-Султана

контейнер 0,5 мз Для использования местными

Пищевые отходы
работниками в быту

Следующие меры позволят снизить воздействие до незначительного уровня:

Если используется промежуточное звено между полигоном в Нур-Султане и подрядчиком
Проекта, запросите накладные, подтверждающие утилизацию на полигоне. Осмотрите полигон
Булаксая на предмет конкретного строительного материала для проекта через месяц после
начала вывоза отходов.

Не смешивайте упаковочные и пищевые отходы с остальными отходами и организуйте
утилизацию на месте.

3.1.7 Приток рабочих

Ожидается, что в пиковое время на объекте будет присутствовать до 70 человек, связанных с
обвязкой каркаса из стальной проволоки, что требует ручного труда. Большинство из них будут
местными. Небольшое число других: ожидается, что руководители и специалисты,
занимающиеся сборкой турбин, будут размещены в лагере контейнерного типа или будут
ежедневно доставляться из Нур-Султана. Поскольку их культура и ценности, вероятно, будут
значительно отличаться от местного населения, они вряд ли будут использовать имеющиеся на
станции Сарыоба квартиры, которые могут быть арендованы некоторыми субподрядчиками
внутри страны.

Рабочие в основном будут в основном местными жителями или гражданами Казахстана.
Компания запретит использование незаконного, принудительного или детского труда. Компания
будет подчеркивать принципы основных трудовых стандартов, включая запрет на детский труд и
принудительный труд, а также соблюдение национального трудового законодательства в
контракте на строительство и включать соответствующие проверки во внутренние аудиты.
Учитывая, что Компания распространит свою существующую практику контроля подрядчиков на
этот проект, эта форма воздействия считается низкой. Чтобы уменьшить это воздействие до
незначительного уровня, генеральный подрядчик разработает кодекс поведения и
проконтролирует, чтобы все работники Проекта придерживались его.

Следующие меры позволят снизить воздействие до незначительного уровня:

» Проверьте план рабочих лагерей на соответствие национальному законодательству и руководящим
принципам ЕБРР/ИМФК по размещению работников

Ветроэлектростанция "Борей" Нетехническое резюме

. Регулярно проверяйте размещение рабочих в лагерях

3.1.8 Культурное наследие

Управление культуры, архивов и документации Акмолинской области сообщило об отсутствии на
территории ВЭС исторических или культурных объектов. Существует вероятность того, что
культурные объекты, которые не были идентифицированы археологами в рамках
археологических изысканий, после проведения раскопок в условиях нехватки времени не будут
сохранены нетронутыми и не будут переданы органам по охране культурного наследия, как того
требует законодательство. Чтобы снизить воздействие до незначительного уровня, Компания
будет проверять и контролировать субподрядчиков, проводящих земляные работы, инструктируя
своих работников следовать процедурам случайной находки.

3.1.9 Риск несчастных случаев

Транспортные средства стандартной длины могут создавать высокий риск для других
пользователей однополосных дорог (по одной в каждую сторону), если они движутся составом,
оставляя недостаточные промежутки между обгоняющими автомобилями. Эти транспортные
средства не будут сопровождаться полицией и представителями транспортной компании, и,
следовательно, расстояние не будет регулироваться. Вероятность лобового столкновения или
опрокидывания в результате столкновения с дорогой выше для водителей однополосных дорог,
где обгон предполагает движение по полосе встречного направления. Эта вероятность
возрастает на более перегруженных и лучше покрытых участках транспортного маршрута,
которые обеспечивают более высокую скорость.

Негабаритный груз будет сопровождаться полицейской машиной, движущейся впереди каравана
из 3-6 транспортных средств, а сзади будет находиться автомобиль транспортной компании,
осуществляющей надзор. Тем не менее, риск столкновения здесь выше, чем для грузов
стандартного размера, потому что водители, едущие позади, не ожидают такого длинного
прицепа и могут легко неправильно оценить ситуацию для обгона.

Значительных разливов не ожидается, поскольку на объекте не будет больших резервуаров для
хранения дизельного топлива, однако главный подрядчик или субподрядчики могут принять
решение хранить в своем рабочем лагере либо резервное дизельное топливо, либо присадки к
дизельному топливу, такие как газовый конденсат, на холодный период. Резервный бензин,
дизельное топливо или масло также могут храниться в канистрах емкостью 5-20 литров на
рабочих площадках на земле без дополнительной защиты и защиты от наезда, ТС, движущимся
задним ходом. Случайные разливы дизельного топлива во время заправки тяжелой техники
могут быть небольшими, но довольно частыми. Учитывая, что оборудование будет заправляться
водителем автоцистерны от небольшого местного поставщика топлива, могут произойти
небольшие и средние разливы, поскольку водитель не обучен заправке оборудования и не будет
иметь достаточного количества предупредительного оборудования.

Почва и грунт обладают низкой проницаемостью для дизельного топлива и масла и высокой
способностью поглощать небольшие разливы. Разлив среднего размера (-10-20 л, который
можно было бы ожидать при случайном отсоединении заправочного шланга) может быть размыт
дождевой и талой водой через ненасыщенную зону илистого глинистого грунта. Существует
также риск суммарного воздействия нескольких таких разливов. Этот риск на турбинах В2-6 и 14
несколько ниже, но все еще значителен, чтобы возникла необходимость в дополнительных
мерах по смягчению последствий.

Учитывая свойства дизельного топлива, риск возгорания дизельного топлива при заправке
оборудования на месте, лишенном растительности, незначителен, но работа любого

Ветроэлектростанция "Борей" Нетехническое резюме

оборудования на склонной к пожару растительности в сухой сезон может привести к
значительному повреждению растительности от наземного пожара.

Вероятность сильных дождей (более 20 мм в день) и штормового ветра (более 25 м/с) в течение
сухого лета очень маловероятна. Поэтому риск переноса хранящегося в отвалах верхнего слоя
почвы ветром считается незначительным и не требует мер по снижению риска.

Следующая мера позволит снизить риск до низкого уровня:

. Включите в план транспортировки требование поддерживать достаточное расстояние
между грузовиками в караване. Для перевозки негабаритных деталей получите
разрешение дорожной полиции и запросите вторую машину сопровождения для
организации контролируемого обгона негабаритных прицепов.

® Сложите основные рычаги кранов и заземлите большие рычаги кранов на ночь;

® Приобретите топливо у надежного поставщика и проверьте на месте въезда, что водитель
прошел обучение по предотвращению разливов и имеет необходимое оборудование для
локализации и сбора разливов.

+ Разработайте план предотвращения разливов. Предусмотреть более высокую
подверженность грунтовых вод разливам на турбинах В2-6 и 14 и В1-1 и 5. Убедитесь, что
подрядчик контролирует использование водителями топливных баков лотков под
заправочными муфтами

» Разработайте план реагирования на чрезвычайные ситуации. Запретите разжигание травы
и выброс окурков на траву. Включите процедуры обеспечения готовности к наземным
пожарам и реагирования на них, а также обучение операторов оборудования. Проверьте
наличие соответствующего противопожарного оборудования на каждой машине, которая
работает на траве.

3.2 ЭКСПЛУАТАЦИЯ

3.2.1 Воздух и подземные воды

Не ожидается заметного воздействия ВЭС на качество воздуха и подземных вод.
Единственными источниками загрязнения воздуха будут несколько транспортных средств,
работающих на некотором расстоянии от населенных пунктов. Возможные выбросы
гексафторида серы при техническом обслуживании и ремонте высоковольтных автоматов
защиты цепи рассматриваются в разделе “Оценка риска” 3.2.8. Небольшое количество
неопасных отходов и бытовых сточных вод, которые могут загрязнять подземные воды,
планируется безопасно хранить и утилизировать на очистных сооружениях Нур-Султана.

3.2.2 Растительность и дикая природа

Транспортные средства проекта не повредят растительности, так как они будут ездить только по
внутренним дорогам, покрытым гравием. Рептилии и некоторые насекомые, вероятно, будут
использовать подъездные пути, корпус турбин и тень для прогрева по утрам и охлаждения днем.
Однако это не повлияет на экологию участка и не увеличит смертность рептилий, так как
движение транспорта по дорогам не будет интенсивным. Летучие мыши не обитают на
территории ветроэлектростанции и не устраиваются на ночлег или не впадают в зимнюю спячку
где-либо поблизости от нее.

За 31 день посещения этого места в течение года летучие мыши не были обнаружены. Другие
животные, не относящиеся к птицам, представлены в основном сурковым грызуном байбаком.
Европейский заяц, сибирская косуля и корсак (степная лисица) — единственные другие
животные, которые были отмечены в этом районе. За год было замечено 2427 птиц 11 отрядов.
Из них только 92 вошли в зону вращения лопастей на высоте 28-184 м над землей (окно риска) в
общей сложности на 189 минут. В окне риска не было отмечено ни одного охраняемого вида, и

Ветроэлектростанция "Борей" Нетехническое резюме

из хищных птиц только 2 пустельги и 2 западных болотных луня вошли в него в мае на 15 секунд.
Это соответствовало возможной гибели 0,001 птицы на МВт электроэнергии, произведенной за
год, что значительно ниже отраслевой статистики в 0,24-1,3 птицы/МВт/год.

С другой стороны, считалось, что столкновение водоплавающих птиц с проводами линии
электропередачи (ЛЭП) имеет среднее значение на всем протяжении ЛЭП с “горячими точками”
на озере Жаканколь, Койкельды и переправе через реку Ишим. Интенсивность полета была
отмечена низкой и отмечалась только на рассвете и в сумерках, но 2 вида птиц, которые были
отмечены при прохождении через ЛЭП, были охраняемые. Ожидается, что потенциал поражения
птиц электрическим током на ЛЭП не будет значительным из-за отсутствия видов птиц, которые
строят гнезда на столбах и перекладинах якорных башен.

Следующие меры позволят снизить воздействие до незначительного и низкого уровня:

» Держите все щели в гондолах недоступными для птиц.

»  Закрепите пластины из сплава на проводах линии электропередачи. Установите шары на
участках вблизи озера Жаканколь, села Койкельды и переправы через реку Ишим, так как
некоторые пластины могут со временем отвалиться.

3.2.3 Отходы

Ожидается, что во время эксплуатации образование отходов будет небольшим. Бытовые
сточные воды из диспетчерской будут накапливаться в подземном резервуаре с максимальной
скоростью 1,2 м3 в сутки и доставляться на канализационное очистное сооружение Нур-Султана
автоцистерной. Небольшое количество офисных отходов попадет на полигон в Нур-Султане.

3.2.4 Требования к земле и ее использование

Практически вся территория ВЭС останется открытой для выпаса скота. Использование участка
ВЭС каким-либо другим способом (например, добыча земельных ресурсов, сельское хозяйство,
рекреация ит.д.) не предусмотрено. Письмо Комитета геологии Министерства экологии, геологии
и природных ресурсов Республики Казахстан “Севказнедра” от 18.12.2019 г. подтверждает
отсутствие известных ценных ископаемых ресурсов под участком. Местные акиматы сообщали
об отсутствии сельскохозяйственной деятельности на выбранной для ВЭС территории в
прошлом. Земли государственного заповедника и арендованные земли, окружающие ВЭС, также
вряд ли будут использоваться для чего-то большего, чем неинтенсивный выпас скота и охота.
Поэтому воздействие на землепользование во время эксплуатации считается незначительным.

3.2.5 Шум и электромагнитное излучение

Согласно национальным санитарным правилам 2, приемлемым уровнем шума, который не
вреден для слуха, даже при длительном воздействии, считается 55 дБ(А) днем и 45 дБ(А) ночью.
Окружающий шум, измеренный у фасадов домов села Булаксай и станции Сарыоба, находился
в диапазоне 48 и 54 дБ(А).

Шум на высоте ступицы после скорости 8 м/с не превышает 111,5дБ(А) для всех частот. Шум
лопастей имеет свистящий характер с определенной частотой. Механический шум будет
исходить от компонентов внутри гондолы (коробки передач и генератора) и, как правило, также
будет иметь специфический частотный шум. В окрестностях ВЭС нет источников значительного
шума, который мог бы увеличить шум турбин, и турбины установлены на расстоянии более 500 м
друг от друга, чтобы предотвратить затенение, поэтому шум от турбин не суммируется.

2 ГОСТ 12.1.003-83 Международный стандарт Система стандартов безопасности труда. Шум. Общие требования

‘безопасности 1984.

Ветроэлектростанция "Борей" Нетехническое резюме

Поскольку в этом районе очень часто дует ветер, шум, создаваемый турбинами, будет
маскироваться ветром.

Рис. 4 Результаты моделирования в \МИпРго® уровня шума от турбин показывали, что превышение мак-
симально допустимого уровня шума у фасада жилых зданий днем (синий контур 55дБ(А)) и ночью (крас-
ный контур 45дБ(А)) не достигает домов. Тубина В1-6 в 200м к ЮВ от колка, который время от времени
используется для отдыха местными жителями. Максимальный уровень шума от турбин в нем ожидается
в пределах 50дБ(А). Кладбище д. Булаксай находится у границы ночного предела шума.

Моделирование распространения шума было выполнено \\ИпаРго®. Результаты показывают, что
через 300 м максимальный шум турбины рассеивается до 50 дБ(А). В домах Булаксай,
расположенных в 1,3 км и дальше от ВЭС, шум от турбин будет ниже 45 дБ(А), что сопоставимо
с шумом домашнего холодильника. Ферма на южной стороне железной дороги на станции
Сарыоба находится в 1,1 км от комплекса турбин В1-14 и 13. Моделирование дало 40 дБ(А)
остаточного шума у фасада фермерского дома. Турбина В1-6 находится в 200 метрах юго-
восточнее от линии деревьев, которая иногда используется местными жителями в
рекреационных целях. Ожидается, что максимальный уровень шума там составит 50 дБ(А) (Рис.
4).

Молниезащита лопастей в виде алюминиевого заземленного провода может создавать помехи
для сотовых телефонов, радио и телевизионного сигнала только в непосредственной близости
от приемника, что в данном случае не соответствует действительности. Ближайший аэропорт с
системой управления воздушным движением и метеорологическими радарами расположен в
Нур-Султане в 48 км от ВЭС, а мачта сотовой связи находится в деревне Сарыоба в 9,6 км к югу.
Турбины не расположены на пути между мачтой и местными пользователями сотовой связи.
Однако для обеспечения того, чтобы соответствующие воздействия не проявлялись

Ветроэлектростанция "Борей" Нетехническое резюме

во время эксплуатации Компания будет отслеживать помехи в приеме при различных погодных
условиях, и если помехи связаны с турбинами, работать с операторами, обеспечивающими
прием, для устранения таких помех.

3.2.6 Визуальное воздействие

Для оценки этого воздействия было выбрано восемнадцать мест: ближайшие дома, из которых
открывается прямой вид на турбины. Относительное положение и размер турбин были
определены с помощью ®программного обеспечения \ИпаРго®, инструмента для фотомонтажа.

У домов на западе Булаксая и северо-западе станции Сарыоба большинство турбин будут
наблюдаться на фоне сельского пейзажа с ВЭС ЦАТЕК Сгееп Епегду на горизонте и линией
электропередачи низкого напряжения на столбах высотой 9 м спереди на различном расстоянии
от наблюдателя. Расстояние в 1,3 км между видимыми турбинами и ближайшим рядом домов
уменьшило воздействие, но турбины будут находиться на высоте 17 м над Булаксаем и большую
часть времени будут обращены к деревне из-за преобладающего ветра с юго-запада.

У домов к северу и северо-западу от станции Сарыоба будет наблюдаться большая часть турбин
(до 21). Ожидается, что воздействие на ферму станции Сарыоба будет незначительным,
поскольку в юго-западном направлении будут наблюдаться только две турбины. Но значимость
воздействия будет возрастать с дальнейшим расширением ВЭС.

Представленные выше коллажи были разосланы обоим сельским акимам, которые
распространили их в сельских чатах \МпаАрр, в которые включены все опрошенные жители. На
коллажах были указаны адреса расположения фотографий. Фотоколлажи были предоставлены
как для Проекта, так и для суммарной мощности известного на сегодняшний день возможного
расширения Проекта до 156 МВт и дополнительной ветроэлектростанции мощностью 50 МВт,
которую планируется разместить между станцией Сарыоба и деревней Сарыоба (см. Раздел
3.4.1). В обоих случаях местное население было в основном против установки ВЭС в их районе,
но ответы показали, что воспринимаемое ими воздействие отличалось от прогнозируемого в
этом отчете воздействия, что указывает на отсутствие контактов между застройщиком и
жителями на сегодняшний день.

Независимо от этого мнения, как для жители деревень Булаксай, так и для жителей станции
Сарыоба визуальное воздействие считается значительным, потому что пейзаж сельский, не
имеет вертикальных структур, и наблюдатели не видят никакой выгоды от проекта.

Нет никаких мер, которые могли бы уменьшить визуальное воздействие, кроме перемещения
турбин на другой участок. Однако воздействие может быть компенсировано устойчивым
улучшением условий жизни местного населения, управляемых в рамках Программы
корпоративной социальной ответственности, описанной в разделе4. Программа направлена на
формирование позитивного отношения к ВЭС. Реализация подготовленного Плана
взаимодействия с заинтересованными сторонами позволит отслеживать это отношение.

Фото 1 Вид на юго-запад (240°) от дома №1 ул. Талина пос. Булаксай (№1 на Рис. 1)
Ветроэлектр Нетехническое резюме

ИИ | , ке

Фото 2 Вид на юго-запад (245°) от дома №1 ул. Абая пос. Булаксай (№4 на Рис. 1)

20
Ветроэлектростанция "Борей Нетехническое резюме

Фото 3 Вид на юго-восток (135°) от дома №2 ул. Богенбая пос. Булаксай (№10 на Рис. 1)

21
Ветроэлектро Нетехническое резюме

Фото 4 Вид на запад (266°) от дома №1 ул. Ушелер пос. Булаксай (№8 на Рис. 1)

22
Фото 5 Вид на северо-запад (287°) от дома Новака на северо-западной окраине ст. Сарыоба (№16 на Рис. 1)

23
Ветроэлектростанция "Борей" Нетехническое резюме

Фото 6 Вид на северо-запад (259°) от СТО на северной окраине пер. Коктем ст. Сарыоба (№12 на Рис. 1)

Ветроэлектростанция "Борей" Нетехническое резюме

Фото 7 Вид на северо-запад (297°) от дома 1 ул. Богенба пер. Коктем на северо-восточной окраине ст. Сарыоба (№14 на Рис. 1)

25
Ветроэлектростанция "Борей" Нетехническое резюме

Фото 8 Вид на восток (104°) от фермы с южной стороны железной дороги ст. Сарыоба (№17 на Рис. 1).

26
Ветроэлектростанция "Борей" Нетехническое резюме

3.2.7 Мерцание тени

Мерцание тени появляется внутри дома, когда вращающиеся лопасти турбины находятся ближе,
чем в 1,5 км от дома, и находятся между солнцем и окном дома. Руководящие принципы МФК по
охране окружающей среды, охране здоровья и безопасности для ветроэнергетики, основанные
на методологии мерцания тени Квинсленда и отчете МЭИК 3, рекомендуют, чтобы
прогнозируемая продолжительность эффектов мерцания тени, испытываемых на
чувствительном рецепторе, не превышала 30 часов в год и 30 минут в день в наиболее

затронутый день, исходя из наихудшего сценария.

Мерцание тени, смоделированное с помощью инструмента тени \\/МпаРго®, показало
превышение этих рекомендаций для 3 домов на южной и западной окраинах в Булаксае и 7
домов на станции Сарыоба, которые были наиболее подвержены воздействию и были
типичными для других близлежащих домов, которые были защищены домами или деревьями 4.
Таким образом, выбранные дома представляли наихудший сценарий, который учитывает
разницу в высоте турбин и домов, но предполагает, что роторы турбин всегда вращаются и
всегда обращены к затронутым окнам, расположенным на высоте 2 м над землей, без облачных
дней в году. Следующие условия значительно снижают наихудшие результаты мерцания тени:

» Облака, которые, как ожидается, будут присутствовать не менее 37 % времени (полное
покрытие).

. Наиболее частое направление роторов в сторону преобладающего юго-западного ветра;

. Некоторые окна ориентированы под острыми углами к лопастям и защищены деревьями,
особенно летом, и самое главное;

» Эффект Доплера, который прогнозирует отсутствие мерцания на расстоянии 10 пролетов
ротора (1554 м). Только В1-6 и 7 находятся на этом расстоянии от 7 домов на юго-западном
краю в Булаксае, окна которых выходят на юг, в то время как турбины находятся к юго-западу
от НИХ.

Твердые частицы в воздухе, дым и пыль также могут уменьшить воздействие мерцания, но их
концентрация в воздухе этого района, как ожидается, будет очень низкой.

Исходя из вышеизложенного, величина воздействия мерцания тени (оценка 4) в Булаксае и
станции Сарыоба дома, которые оцениваются как имеющие низкую чувствительность (рейтинг
2), считается средней (результат 8) в основном из-за нарушения международно признанного
эталона. Влияние мерцания тени на редких участников дорожного движения считается
незначительным.

Воздействие мерцания тени на дома может быть уменьшено до низкого или даже
незначительного уровня путем отключения определенных турбин, когда ожидается появление
мерцания тени. Но, учитывая, что жители не будут постоянно присутствовать дома, отключение
может быть осуществлено после получения и анализа жалоб, а затем включения полученных
результатов в работу турбин.

з Код штата 23: Разработка ветроэлектростанций Департаментом инфраструктуры, местного самоуправления и
планирования Правительства Квинсленда, Руководство по планированию с июля 2017 года; Министерство энергетики и
изменения климата (МЭИК). 2011 г. Обновление доказательной базы мерцания тени в Великобритании: окончательный
отчет. Парсонс Бринкерхофф, Лондон, Великобритания, стр.5. и Департамент энергетических ресурсов Массачусетса
(ДЭР). 2011 г. Типовая поправка к Постановлению о зонировании либо подзаконному акту: разрешение условного
использования объектов ветроэнергетики. Доступно по адресу: НИр:/Мимлу.тазз. домееа/4осз/доейасалмта-понБупон-Буам-
]ипе13-2011.р! (по состоянию на февраль 2016 г.)

“ Результаты оценки мерцания тени \МИпаРго доступны в виде отдельного документа по запросу.

27

Ветроэлектростанция "Борей" Нетехническое резюме

3.2.8 — Риск несчастных случаев

3.2.8.1 Разрушение лопастей и гондолы и пожар

Сочетание сильного ветра и поломки лопастей с нарушением угла поворота может привести к
неконтролируемому вращению лопастей и последующему разрыву лопастей и редуктора.
Обязательные стандарты безопасности при проектировании, производстве и монтаже турбин, а
также более частое техническое обслуживание сделали выброс лопастей редким явлением.
Если это произойдет, проблема будет отмечена задолго до последствий, но как только турбина
разрушится, обломки могут быть отброшены на расстояние до 500 м от турбины в направлении
вращения. Ферма на станции Сарыоба находится в 1 км от ближайшей турбины В1-14, а дома на
юго-западе Булаксая - в 1,3 км от ближайшей турбины В1-6. Достаточное расстояние не будет
представлять никакой опасности; однако жители должны быть заранее проинформированы о
рисках и мерах предосторожности в случае разрушения гондолы. Через станцию проходят
четыре ежедневных и три не ежедневных пассажирских поезда. Ближайшая турбина В1-12
находится в 1,2 км от железных дорог, что не представляет опасности для проходящих поездов.
Вероятность попадания обломков лопастей на железную дорогу очень мала, но в худшем случае
они могут достичь дороги Булаксай в 120 метрах от ближайших турбин. Возможными
последствиями являются некоторые повреждения автомобилей, которые редко проезжают мимо.

В случае пожара в гондоле обычно рекомендуется допускать выгорание, а для служб
пожаротушения устанавливать зону безопасности, чтобы предотвратить или контролировать
вторичные пожары в зоне, окружающей турбину. В июне-августе наземный пожар может быть
вызван искрами. Поскольку у оператора установки будет достаточно времени до начала пожара,
пожарная команда Нур-Султана может быть мобилизована вовремя, чтобы гарантировать
нераспространения пожара. В местном пруду к юго-западу от Булаксая достаточно воды для
пожарных машин.

Вероятность возгорания повышающих трансформаторов считается незначительной. Наиболее
серьезным последствием является потеря трансформатора, поскольку питание будет
отключено, а масло автоматически сбрасывается во вторичную защитную оболочку,
предусмотренную для таких обстоятельств.

Несмотря на то, что значимость риска оценивается как низкая, Компания предпримет следующие
меры:

» Разработайте план реагирования на чрезвычайные ситуации для конкретного
объекта с регулярным обучением и тренировками персонала.

» Установите автоматическую систему обнаружения пожара, связанную с
автоматическим отключением и автоматическим или дистанционным включением
пожаротушения, например, водяных или порошковых разбрызгивателей пены в
гондолах.

3.2.8.2 Снос льда с лопастей при отказе системы их обогрева

Риск того, что лопасти бросят лед на лопасти, считается низким, так как все чувствительные
объекты расположены на расстоянии более 800 м от лопастей. Руководящие принципы ЕС
устанавливают порог безопасности в 200-250 м от любой турбины, за пределами которого нет
значительного риска от осколков льдаб. МФК предполагает, что 276 миллионов достаточно. Эта
территория не будет использоваться скотом в холодное время года. Оператор ВЭС будет
осведомлен о такой неисправности и, если предполагается какой-либо риск повреждения льдом,

$  Мореган и др. (1998). Обледенение ветряных турбин и общественная безопасность — Поддается ли риск

количественной оценке? Колин Мореган и Эрвин Боссаньи Гаррад Хассан и партнеры лимитед: Европейская комиссия
(Ох)

8 Рекомендации по охране окружающей среды, здоровья и безопасности для ветроэнергетики. Международная финансовая
корпорация, 2015 г.

28
Ветроэлектростанция "Борей" Нетехническое резюме

остановит вращение лопастей. Поскольку ситуация рассматривается как очень маловероятная и
следствием является незначительный ущерб, нанесенный проезжающему транспортному
средству, воздействие считается незначительным, чтобы рассматривать меры по смягчению
последствий.

3.2.8.3 Наводнения и низовые пожары

Из-за отсутствия рек наводнения происходят только весной на лиманах, расположенных за
пределами Проектной зоны. Проливные дожди и продолжительные ливневые дожди редки в
этом районе, но когда они случаются, они могут только пропитать почву. Рельеф относительно
ровный, что позволяет создавать поверхностный сток по мерзлой земле в случае внезапного
весеннего потепления. Таким образом, риск наводнения считается незначительным.

Однако низовой пожар — частое явление летом. Обычно они начинаются от случайного
возгорания. Весеннее разведение костров на старой траве в этом районе не практикуется.
Температура низового пожара недостаточна для повреждения ветряных башен и кабельной
распределительной коробки. В районе лагеря и подстанции трава будет отсутствовать или будет
слишком низкой и относительно тонкой, чтобы создать какой-либо риск для бочек с
отработанным маслом электрического оборудования, которые будут размещены вдали от травы.
Подводя итог вышесказанному, пожароопасность считается низкой.

3.3 ВЛИЯНИЕ РАССМОТРЕННЫХ АЛЬТЕРНАТИВ

Вариант бездействия не рассматривался. Альтернативы местоположения, масштаба,
планировки, режима работы и используемых материалов были рассмотрены Компанией в
основном по техническим, логистическим и финансовым критериям после того, как в течение
года мониторинг дикой природы не выявил критических проблем. Таким образом, компоновка
турбин была разработана для минимизации влияния аэродинамической тени, создаваемых
соседними турбинами, в зависимости от преобладающего направления ветра. Три турбины были
удалены в соответствии с требованиями МФК к результатам моделирования мерцающего
воздействия в наихудшем случае, но некоторые несоответствия все еще сохраняются.

Выбор места был ограничен необходимостью находиться близко или в пределах коридора, в
котором присутствуют требуемая скорость и частота ветров, рядом с существующей дорогой и
национальной сетью, а также на земле, которая принадлежит государству и которая позволила
бы вырыть ямы глубиной 2,8 м для фундамента турбин без чрезмерных усилий.

Выбор используемых материалов и оборудования производится исходя из стоимости и
сложности логистики. Количество турбин зависит от их мощности, учитывая, что 28 турбин
МидУапд мощностью 3,2 МВт и 4,0 МВТ, а 20 турбин рассчитаны на 5,0 МВт.

Воздушные внутренние линии электропередачи 35кВ рассматриваются в качестве альтернативы
кабелям на участке ВЭС. Эта альтернатива создаст значительно более высокий риск
столкновения с проводами, что также распространится на виды, которые в противном случае не
пострадали бы от проекта.

Некоторые компоненты турбины можно перевозить по железной дороге, но потребуются
специальные платформы с изменением ширины колес на границе, так как перегрузка будет
невозможна из-за отсутствия необходимого для этого специального подъемного оборудования
на терминале. Учитывая другие сложности, связанные с железнодорожной логистикой и
ограничениями на разгрузочные краны, этот вариант, хотя и является более экологичным, не
является предпочтительным для разработчика.

29
Ветроэлектростанция "Борей" Нетехническое резюме

Варианты режима эксплуатации были рассмотрены с точки зрения сохранения целостности
компонентов турбин и оптимизации затрат. Предельная и минимально допустимая скорости
были определены поставщиком турбин. Никаких альтернатив для рабочей модели не
существует. Охранники, обслуживающий и контрольный персонал должны работать
круглосуточно посменно, в то время как уборщики и офисный персонал могут работать в
обычное время.

Верхний предел шкалы рассматривался с точки зрения доступной мощности ближайшей
подстанции для приема дополнительной нагрузки. В конечном итоге было принято решение о
расчете рентабельности, поскольку сложность логистики и стоимость строительства останутся
практически такими же для ВЭС меньшего масштаба. Масштаб подстанции ВЭС зависит от
общей мощности турбин и требований КЕСОС.

3.4 — СУММАРНОЕ ВОЗДЕЙСТВИЕ

Совокупное воздействие проявляется в двух формах. Во-первых, планируемая установка
известных ветряных электростанций “Софиевская 39 МВт”, “Аркалык 17 МВт” и “Энерготраст 50
МВт” поблизости одним и тем же разработчиком, а во-вторых, наличие ЦАТЕК, Ерейментау и в
перспективе других ветряных электростанций в этом богатом ветром регионе с возможностями
подключения к сетям и близостью потребителей электроэнергии.

Совокупное воздействие на отмеченных хищных птиц может проявляться в форме вытеснения
или снижения успешной охоты. На популяционном уровне касательно мигрирующих видов птиц и
тех, что добывают корм на больших расстояниях, может наблюдаться значительная суммарная
смертность, поскольку большая часть популяции может столкнуться с несколькими турбинами во
время своих перемещений.

3.4.1 — Сумарное визуальное воздействие

Значимость визуального воздействия зависит от восприятия наблюдателей и не имеет
объективной ценности. Ветряные электростанции “Софиевская”, “Аркалык” и “Энерготраст”
воспринимаются чувствительными наблюдателями как единое сооружение, которое в настоящее
время расположены между деревнями с дальнейшим потенциалом расширения. Влияние этого
дополнения было оценено таким же образом, как и для проекта мощностью 100 МВт, путем
обмена мнениями жителей 18 домов в деревнях Булаксай и Сарыоба и станции Сароба,
смоделированного с помощью модуля \\//тпаРго коллаж, с жителями близлежащих населенных
пунктов.

Минимальное расстояние между ближайшей турбиной и первым домом в Булаксае также будет
сокращено с 1,3 до 0,8 км. Самые северные дома деревни Сарыоба будут наблюдать за
большинством турбин “Энерготраст”, но расстояние в 3,7 км между ближайшим домом Сарыобы
и турбиной Е8 уменьшит величину воздействия. Чувствительность обзора из этих домов
снижается из-за сосредоточения внимания жителей на мал. озере Сарыоба. Место для купания и
рыбной ловли на озере бол. Сарыоба находится в 8,3 км к юго-западу от ближайшей турбины Е9.
Его 4 коттеджа обычно арендуются жителями Нур-Султана.

Визуальное воздействие на жителей села Акжар проявится с возведением турбин “Софиевской”,
“Аркалык-1”, “Энерготраста” и двух дополнительных турбин 2В, запланированных в качестве
возможной замены любой из турбин, которые, возможно, потребуется демонтировать в рамках
настоящей оценки воздействия. Расстояние между самым южным домом и ближайшей турбиной
2В2 составляет 3,4 км, а турбина Е1 находится в 3,6 км. Несмотря на то, что моделирование
этого села из-за его удаленности не проводилось, ожидается, что изменение ландшафта будет

30
Ветроэлектростанция "Борей" Нетехническое резюме

такого же масштаба, что и для жителей села Сарыоба, так как расстояние и ландшафт такие же,
а внимание также обращено с турбин на озеро, что и послужило первоначальной причиной
создания на этом месте молочной фермы «Заря». На этом снимке также есть 22-метровые
якорные башни высоковольтной линии электропередачи, которые проходят в 2 км к югу от
деревни.

Поскольку суммарное визуальное воздействие считается значительным при отсутствии мер по
снижению воздействия, Компания попытается компенсировать это воздействие чувствительным
зрителям за счет улучшения их условий жизни путем дальнейшего расширения Программы
корпоративной социальной ответственности, согласованной для ВЭС мощностью 100 МВт.

3.4.2 Суммарный эффект мерцания

В оценке суммарного воздействия теневого мерцания рассматривались дополнительные ВЭС
“Софиевская” и “Аркалык”, турбины которых будут расположены ближе к чувствительным

рецепторам по сравнению с ВЭС “Борей”.

Моделирование наихудшего сценария \\ИпаРго показало, что турбины В1-8, $39-1 и $39-2 будут
нарушать Рекомендации МФК ООСБ по ограничению использования энергии ветра на 30 часов в
год, 3 причем последняя турбина будет оказывать наибольшее влияние 116:16 ч/год 4. Больше
всего пострадает дом 9.

Определение потенциальных рецепторов мерцания тени была основана на спутниковых снимках
и посещениях объектов, проведенных в сентябре 2020 года. С изменением высоты солнца,
места восхода и захода влияние мерцания тени может отличаться в течение года. В день
зимнего солнцестояния (22.12) могут пострадать дома, окна которых (1х1 ми 1х1,5 м) выходят на
юг. В день летнего солнцестояния (21.06) может быть затронуто большее количество домов,
обращенных на запад в сторону турбин. Другие дома на тех же улицах защищены деревьями и
кустарниками, но также могут подвергаться воздействию зимой, когда на деревьях нет листвы.

Наиболее вероятная ориентация лопастей была определена по данным о ветре с ветровой
мачты Софиевской, установленной в 2001 году в 17 км к западу от ВЭС. Лопасти, скорее всего,
будут обращены на юго-запад, и только 6 % - на юг.

31
Ветроэлектр ция "Бо етехниче

/
м
и
хо
9

ок
АРУОВАГТ

Рис. 5 Суммарное воздействие от добавления известных перспективных ВЭС до суммарной можности 206Мвт: Софиевской ($) Аркалык (А) и Енерготраст (Е).
Значек фотоаппарата указывает дома, которые могут быть чувствительны к визуальному воздействию и для которых было выполненно моделирование воз-
действия. Желтые полуокружности - траектория солнца над горизонтом в самый длинный день 22 инюня, синие окружности - в самый короткий день 22 де-
кабря на расстоянии 10 диаметров лопастей турбин от точек оценки воздействия в пос. Булаксай (№9) и ст. Сарыоба (№16). местные чувствительные к воздей-
ствию объекты: скважины водопотребления (ме!!), водоброводы (голубым), высоковольтные ЛЭП (белые тонкие линии) и ежедневные пути прохода скота на
пастбища (зеленые линии).

Ветроэлектростанция "Борей" Нетехническое резюме

3.4.1 Прочие формы суммарного воздействия

Совокупное воздействие упомянутых ветряных электростанций на землепользование
считается незначительным. Исторические снимки со спутника времен Советского Союза не
показали никакой сельскохозяйственной деятельности на выбранной для наблюдения
территории турбин. Поскольку вокруг есть другие неосвоенные поля, которые возделывались в
прошлом, вполне вероятно, что они будут введены в эксплуатацию в первую очередь. Таким
образом, в будущем не ожидается фрагментации поля и увеличения рабочей нагрузки для
фермеров. Выпас скота будет проводиться таким же образом без изменений.

Моделирование шума показало, что шум в ближайших домах будет составлять 45-47 дБ(А), что
находится в пределах установленного законодательством предела для ночного времени.

Остальная часть суммарного воздействия, начиная с появления турбин, которые нельзя было
рассматривать вместе, будет зависеть от общего отношения к проектам в области
ветроэнергетики как на местном уровне, так и в стране.

4 ПРОГРАММА КОРПОРАТИВНОЙ СОЦИАЛЬНОЙ ОТВЕТСТВЕННОСТИ

Учитывая, что местные жители не получат выгоды от Проекта в долгосрочной перспективе, их
первоначальное негативное отношение к Проекту и несоответствие между фактическим и
воспринимаемым жителями значением воздействий, создание преимуществ, которые могут быть
связаны с Проектом, имеет важное значение. Инструмент, известный как Программа
корпоративной ответственности (ПКО), может помочь обеспечить такие преимущества
структурным и устойчивым образом. Компания согласует бюджет Программы во время
строительства и ежегодный вклад во время эксплуатации. Долгосрочное устойчивое улучшение
должно быть предпочтительнее удовлетворения острых потребностей, которые могут быть
обеспечены за счет других источников финансирования.

Программа заключается в том, чтобы жители Булаксая и станции Сарыоба улучшили свое

благосостояние в результате реализации проекта, независимо от того, повлияет ли он на них

или нет. Компания обсудит ПКО и потребности с акиматами двух сел и предоставит им

информацию о бюджете. Компания будет использовать следующие критерии для того, чтобы

претендовать на финансирование ПКО:

1. Стоимость меры соответствует выделенному бюджету ПКО и учитывает прочие потребности;

2. Мера не пересекается с государственными программами;

3. Выгода от мер является устойчивой;

4. Мера приносит пользу местному сообществу и не предвзята по отношению к определенной
группе или лицу, если только группа не признана уязвимой и нуждающейся в дополнительной
к существующей помощи;

5. Действия приносят пользу женщинам, детям и девочкам или уменьшают нагрузку на женщин

5 МОНИТОРИНГ ВОЗДЕЙСТВИЙ

Строительство будет контролироваться путем проверки соблюдения вышеупомянутых планов и
механизмов, а также планов управления строительством проекта. В ходе операции мониторинг
будет проводиться ежемесячно. Ежегодные отчеты об экологических и социальных показателях
будут отражать ход выполнения планов. Отчеты будут проверены на соответствие требованиям
законодательства и финансовых организаций. Мониторинг должен осуществляться на
протяжении всего срока реализации проекта.

33
Ветроэлектростанция "Борей" Нетехническое резюме

ПВЗС предоставляет механизм для рассмотрения и реагирования на дальнейшие комментарии.
Он содержит форму жалобы, которую можно подать, и график консультаций. В нем описывается
подход Компании к взаимодействию с заинтересованными сторонами, включая широкую
общественность, и раскрытию соответствующей информации в отношении деятельности
Компании и проекта.

Сотрудник по связям с общественностью (ССО) обеспечит доступность механизма рассмотрения
жалоб для всех заинтересованных сторон, предполагает соответствующий уровень управления
и оперативное решение проблем с использованием понятного и прозрачного процесса, который
обеспечивает обратную связь с заинтересованными сторонами без какого-либо преследования.
ССО будет регистрировать комментарии или жалобы и контролировать процесс обработки
жалоб. Жалобы можно оставлять в почтовых ящиках, расположенных на информационных
досках в акимате и Центре обслуживания населения, или отправлять по почте или по
электронной почте сотруднику по связям с общественностью. Веб-сайт Компании также будет
выступать в качестве платформы для получения комментариев. Этот механизм не ограничивает
права общественности использовать обычные способы подачи жалоб и доступную правовую
систему.

Дополнительную информацию можно получить у сотрудника по связям с общественностью г-на
Алибека Тлеубаева Тел.: +77015879188, электронная почта: АШек.Т@зипогом-ге.сот, Адрес:
Казахстан, Акмолинская область, Аршалынский район, село Булаксай, улица Окжетпес, строение
4.

34
